Exhibit EXECUTIVE EMPLOYMENT AGREEMENT ROBERT J. BANKS THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Swift Energy Company, a Texas corporation (the “Company”), and Robert J. Banks effective November 4, W I T N E S S E T H: WHEREAS, Employee is employed as Executive Vice President and Chief Operating Officer of the Company; and WHEREAS, as approved by the Compensation Committee of the Board of Directors of the Company (the “Board”), the Company and Employee wish to document certain terms of employment of Employee in such capacity; NOW, THEREFORE, in consideration of the premises and mutual covenants herein contained, the Company and Employee hereby agree as follows: 1.Employment and Term of Employment.Subject to the terms and conditions of this Agreement, the Company hereby agrees to employ Employee, and Employee hereby agrees to serve as Executive Vice President and Chief Operating Officer of the Company, or in such other or additional position as is mutually acceptable to both Employee and the Company, for a period of three years commencing on the date hereof, which period shall automatically be extended for an additional year on each anniversary of this Agreement thereafter (such period, as so extended from time to time, the “Term of Employment”) unless notice to the contrary is given by either party to this Agreement not less than 60 days prior to any anniversary of this Agreement. 2.Scope of Employment.During the Term of Employment, (i) Employee will serve as Executive Vice President and Chief Operating Officer with the duties, powers and responsibilities of such position set forth in the bylaws of the Company as further reasonably designated by the CEO and/or the Board, or in such other or additional position as is mutually acceptable to both Employee and the Company and approved by the Board, and Employee will perform diligently to the best of his ability those duties in a manner that promotes the business, interests and goodwill of the Company. 3.Compensation.During the Term of Employment, the Company shall compensate Employee for his services hereunder in such amount as shall be determined by the Compensation Committee of the Board from time to time. 4.Benefits.As additional compensation for Employee’s services under this Agreement, during the Term of Employment the Company agrees to provide Employee with the following reimbursements and benefits, which reimbursements and benefits may or may not be taxable to Employee based on federal income tax laws, rules and regulations in effect from time to time: 1 (a)The Company shall reimburse Employee for reasonable and necessary expenses incurred by Employee in furtherance of the Company’s business, including a mileage allowance for all business-related travel on a per-mile basis at a rate equivalent to that allowed by the Internal Revenue Service, provided that such expenses are incurred in accordance with the Company’s policies and upon presentation of documentation in accordance with expense reimbursement policies of the Company as they may exist from time to time, and submission to the Company of adequate documentation in accordance with federal income tax regulations.Approved expenses will be reimbursed no later than the end of the calendar year next following the calendar year in which such expenses were incurred, and the required documentation must be submitted so as to provide sufficient time for reimbursement within such time limitation. (b)Employee may participate in any non-cash benefits provided by the Company to its employees as they may exist from time to time.Such benefits shall include, but not be limited to, leave or vacation time, medical and dental insurance, life insurance, accidental death and dismemberment insurance, health club dues reimbursements, retirement benefits and disability benefits, as such benefits may hereafter be provided by the Company in accordance with its policies in force from time to time. (c)During the Term of Employment, the Company will reimburse Employee up to $7,500 per calendar year for third party fees, legal fees and expenses actually paid by Employee for tax return preparation, and/or financial planning services, provided that the Company shall be obligated to pay, and shall pay, such third party fees legal fees or other expenses no later than the end of the calendar year next following the calendar year in which such fees and expenses were incurred.The amount of such third party fees, legal fees, or other expenses that the Company is obligated to pay in any given calendar year shall not affect the third party fees, legal fees or other expenses that the Company is obligated to pay in any other calendar year.The Employee’s right to have the Company pay such third party fees, legal fees or other expenses may not be liquidated or exchanged for any other benefit. 5.Confidentiality. (a)Employee recognizes that the Company’s business involves the handling of confidential information of both the Company and the Company’s affiliates, subsidiaries, joint venture partners and industry partners, and requires a confidential relationship between them and the Company and Employee, and Employee and the Company acknowledge the execution of an agreement entitled “Employee Confidentiality Agreement” and hereby agree that the Employee Confidentiality Agreement, as the same may be amended from time to time (the “Confidentiality Agreement”), shall govern the Employee’s obligations with respect to Confidential Information, as that term is defined in the Confidentiality Agreement.A breach of the Confidentiality Agreement shall be deemed to be a breach of this Section 5(a). 2 (b)Employee specifically covenants and agrees not to, directly or indirectly, make or cause to be made to anyone any statement, orally or in writing, criticizing or disparaging the Company, its directors, officers or employees, or commenting in a negative fashion on the operations or business reputation of the Company, its directors, officers or employees. (c)Employee agrees that upon termination of his employment for any reason, he will surrender to the Company all Confidential Information (as defined in the Confidentiality Agreement) and, to the extent not included within the definition of “Confidential Information,” all electronic data, reports, manuals, procedures, guidelines, documents, writing, illustrations, models and other such materials produced by him or coming into his possession by virtue of his employment with the Company during the period of his employment and agrees that all such materials are at all times the property of the Company.Employee shall be entitled to review, inspect and copy any of the Company information or material necessary for legal or other proceedings to which Employee is a party defendant by reason of the fact that he is or was an Employee of the Company. (d)Employee and the Company acknowledge their respective execution of an agreement entitled “Agreement Relating to Inventions, Copyrights, and Confidentiality of Company or Customer Information” (the “Inventions Agreement”) and hereby agree that should any provision of this Agreement conflict with any provision of the Inventions Agreement, the provisions of the Inventions Agreement shall control. 6.Covenant Not to Compete. (a)Subject to the provisions of Section 6(c) below, without the express prior written consent of the Corporate Governance Committee of the Board, Employee will not serve as an employee, officer, director or consultant, or in any other similar capacity or make investments (other than open market investments in no more than five percent (5%) of the outstanding stock of any publicly traded company) in or on behalf of any person, firm, corporation, association or other entity whose activities directly compete with the activities of the Company then existing (during all periods of Employee’s employment by the Company), or contemplated (as of the date he last worked on the Company’s behalf pursuant to this Agreement), as applicable, in those portions or areas of oil and gas basins in which the Company is active or as to which it has begun study or analysis, where such employment may involve working for or with, or assisting, such competitor with activities that are the same as or similar to activities Employee performed on behalf of the Company; (b)Subject to the provisions of (c) of this section, without the express prior written consent of the Company, he will not solicit, recruit or hire, or assist any person, or entity in the solicitation, recruitment or hiring of any person engaged by the Company as an employee, officer, director or consultant; and 3 (c)Employee’s obligations under Sections 6(a) and (b) above shall continue in force during all periods of Employee’s employment by the Company, and after termination of employment for a period ending with the date of final payment of any cash severance compensation or other post-employment cash compensation, paid to Employee after the Term of Employment, provided that if the Company, in violation of the provisions of this Agreement, refuses or fails, within 60 days after written demand from Employee (unless an arbitral or court proceeding is being pursued in good faith), to pay Employee amounts to be paid by the Company hereunder, or if there has been a “Change of Control,” as defined in the Company’s Change of Control Severance Plan dated November 4, 2008 (“COC Severance Plan”), as such definition therein may be modified by duly adopted amendments thereto from time to time, then the provisions of Sections 6(a) and (b) above shall have no further force and effect after such failure to pay or Change of Control. 7.Separation From Service Under Section 409A.The Employee’s termination of employment for all purposes under this agreement will be determined to have occurred in accordance with the “separation from service” requirements of Section 409A of the Internal Revenue Code of 1986, as amended (“Code”) and based on whether the facts and circumstances indicate that the Company and the Employee reasonably anticipated that no further services would be performed after a certain date or that the level of bona fide services the Employee would perform after such date (as an employee or as an independent contractor) would permanently decrease to no more than 20 percent of the average level of bona fide services performed over the immediately preceding 36-month period.All references hereunder to the Employee’s termination of employment shall conform to this requirement whenever necessary to comply with Code Section 409A. Upon termination of Employee’s employment hereunder in the circumstances described in Sections 8 through 12 below during the Term of Employment, Employee’s last day of employment by the Company shall be referred to herein as the “Termination Date.”The date which is six months and 15 days following an Employee’s Termination Date shall be referred to herein as Employee’s “409A Date.” It is the parties’ intention that the benefits and rights to which the Employee could become entitled in connection with the termination of employment covered under this Agreement comply with Section 409A of the Code.If the Employee or the Company believes, at any time, that any of such benefits or rights do not so comply, he or it shall promptly advise the other party and shall negotiate reasonably and in good faith to amend the terms of such arrangement such that it complies with Section 409A (with the most limited possible economic effect on the Employee and on the Company). 8.Termination By the Company For Cause.The Company may terminate Employee’s employment for “Cause,” which shall require the affirmative vote of a majority of the members (other than Employee, if applicable) of the Board then in office who have been or will have been directors for the two-year period ending on the latter of (i) the date notice of the meeting or written consent to take such action is first provided to directors, or (ii) the date of such meeting or consent, or those directors who have been nominated for election or elected to succeed such directors by a majority of such directors (the “Continuing Directors”). 4 "Cause" shall be defined as (i) commission of fraud against the Company, its subsidiaries, affiliates or customers, (ii) willful refusal without proper legal cause to faithfully and diligently perform Employee's duties as directed in the notice specified below, or correct or terminate those practices as described in such notice, or (iii) breach of Section 5 of this Agreement; provided that 30 days’ advance written notice from a majority of the Continuing Directors is provided to Employee in those instances covered by clauses (ii) and (iii) of this paragraph. Upon Employee’s termination of employment hereunder for Cause, no payments shall be made to Employee hereunder, other than those to which Employee is entitled immediately prior to such termination for accrued but unpaid base salary, bonuses (if any), and any applicable benefits, and no acceleration of vesting or exercisability of any equity awards held by Employee and previously granted to Employee under the Company’s equity compensation plans shall take place. 9.[Intentionally left blank] 10.Termination Upon Death or Disability, by Employee for Good Reason, or by Company without Cause. (a)Employee’s employment hereunder shall be terminated upon Employee’s death or Employee’s total and/or permanent disability (as total disability, permanent disability, or same or similar concepts are defined in the Company’s long-term disability plan in effect from time to time and under which Employee is covered, or if the Company has no long-term disability plan in effect and under which Employee is covered, at the time of Employee’s disability event, total and/orpermanent disability shall have the meaning provided in Section 22(e)(3) of the Code, as used herein "Permanent Disability"). (b)Employee may terminate Employee’s employment hereunder during the Term of Employment upon 60 days’ prior written notice to the Chairman of the Board of the Company if Good Reason, as defined, exists or has occurred within the prior 60 days. “Good Reason” shall exist upon the occurrence of any one of the following without Employee’s consent: (i)any reduction of Employee’s annual base salary by more than 10% per annum; (ii)the Company requires Employee (without the consent of Employee) to be based at any place outside a 50 mile radius of Employee’s prior place of employment, except for reasonably required travel on the Company’s business, or, in the event Employee consents to any relocation beyond such 50-mile radius, the failure of the Company to pay (or reimburse Employee) for reasonable moving expenses incurred by Employee relating to a change of Employee’s principal residence in connection with such relocation; 5 (iii)a substantial reduction in Employee’s position or responsibilities; (iv)any material breach by the Company of any provision of this Agreement; (v)the Company makes an assignment for the benefit of the creditors of the Company or one or more of its material Subsidiaries or files a voluntary petition under the Federal Bankruptcy Code or state solvency law on behalf of the Company; or (vi)any failure of any successor of the Company to assume or agree to perform, this Agreement, either as contemplated in Section 20 hereof or otherwise. (c)The Company may terminate Employee’s employment hereunder during the Term of Employment without Cause upon 60 days’ prior written notice to Employee, provided that such termination by the Company shall require the affirmative vote of a majority of the Continuing Directors. (d)Upon Employee’s termination of employment hereunder in those circumstances described above in this Section 10, Employee shall be paid an amount equal to 2.5 times the sum of (x) the annual base salary being paid to Employee immediately prior to the Termination Date (“Base Salary”) and (y) the highest of the last three cash bonuses paid to Employee prior to the Termination Date (such sum being the “Annual Compensation Amount”). (e)The total cash payments to be made by the Company to Employee under the provisions of this Section 10, shall be paid to Employee as follows: (i)Except in those circumstances covered by subparagraph (iii) below, 20% of such total cash payments shall be paid in a lump sum on Employee’s 409A Date, together with six months of interest calculated thereon at the Interest Rate; (ii)Except in those circumstances covered by subparagraph (iii) below, the remaining portion of such total cash payments shall be paid over a twenty-four month period, commencing on the first or fifteenth day of the month immediately following the 409A Date, and shall be paid on a twice per month basis in equal installments; (iii)Provided that in the event of Employee’s death during the Term of Employment, the Company shall pay the amounts required to be paid under this Agreement in a lump sum to the estate of Employee as soon as administratively possible after, but in any event not more than 90 days after, the date of the Employee’s death; 6 (iv)If either a Change of Control or Employee’s death occurs after Employee’s Termination Date but prior to Employee’s or Employee’s estate’s receipt of all cash payments to be made to Employee or Employee’s estate under Section 10(e)(i) or (ii) above, then any remaining amounts payable will instead be paid to Employee or Employee’s estate as soon as administratively possible, but in no event more than 90 days, following such Change of Control or Employee’s death.For the purpose of this Section 10(e)(iv), Change of Control shall mean a change of control as defined in Treasury Regulations Section 1.409A-3(i)(5). (f)Effective immediately prior to the termination of Employee’s employment in those circumstances described above in this Section 10, all outstanding unexercised equity awards held by Employee and previously granted to Employee under the
